UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-6915


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WALLACE LEE JOHNSON, a/k/a Boo,

                  Defendant - Appellant.



                               No. 08-6922


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WALLACE LEE JOHNSON, a/k/a Boo,

                  Defendant - Appellant.



Appeals from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge.   (3:04-cr-00008-JPB-DJJ-l; 3:04-cr-00010-
JPB-3)


Submitted:    March 17, 2009                 Decided:   March 20, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Brian Joseph Kornbrath, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Clarksburg,   West   Virginia,   for  Appellant.   Paul   Thomas
Camilletti, Assistant United States Attorney, OFFICE OF THE
UNITED   STATES   ATTORNEY,   Martinsburg,  West Virginia,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Wallace Lee Johnson appeals the district court’s order

granting   in      part       and   denying    in    part    his     motions      for

modification      of    sentence    pursuant    to    18    U.S.C.   § 3582(c)(2)

(2006).    Johnson received the full sentence reduction available

under Amendment 706 to the sentencing guidelines.                          Johnson’s

contentions      that   the    court   could   have    considered      a    sentence

below the amended guideline range or that he was entitled to a

full sentencing hearing under United States v. Booker, 543 U.S.

220 (2005), are foreclosed by our decision in United States v.

Dunphy, 551 F.3d 247 (4th Cir. 2009).                 Accordingly, we affirm

the   decision    of    the    district   court.      We    dispense       with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                            AFFIRMED




                                          3